Poch, J. This cause having come for consideration on the stipulation of the State of Illinois and the Court being duly advised in the premises: Finds, that this cause arises pursuant to “An Act to provide for the reimbursement of counties . . . for expenses, costs and fees incurred in habeas corpus proceedings.” (Ill. Rev. Stat., ch. 65, par. 37 et seq.) Section 1 (Ill. Rev. Stat., ch. 65, par. 37) provides that: “In all counties in Illinois wherein there may be situated a State penal or charitable institution, the State shall assume and pay to such county the necessary expenses incurred by it, and its officers, either by means of service rendered or otherwise, by reason of court proceedings therein involving a petition for relief by habeas corpus, by or on behalf of, an inmate of such institution who was not a resident of such county at the time of his commitment and was not committed by any court therein.” The Respondent, State of Illinois, has stipulated that the fees requested by the County of Randolph are statutorily set and equal the amount of $603.00. It is hereby ordered, that the County of Randolph be paid $603.00 from the Court of Claims fund in compliance with “An Act to provide for the reimbursement of counties . . . for expenses, costs and fees incurred in habeas corpus proceedings.” 111. Rev. Stat., ch. 65, par. 37.